Exhibit 10.1

THIRD AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is made
and entered into effective as of January 2, 2007 by and between Digirad
Corporation, a Delaware Corporation (the “Company”) and Mark Casner
(“EXECUTIVE”). The Company and EXECUTIVE are hereinafter collectively referred
to as the “Parties,” and individually referred to each or any as a “Party.”

RECITALS

A. WHEREAS, in order to attract EXECUTIVE to leave his employment, sell his home
in Minnesota and move to California to enter into employment with the Company,
EXECUTIVE’S Employment Agreement dated September 14, 2005, as amended (the
“Agreement”) provided in Section 3.4.3 that the Company would pay EXECUTIVE
certain relocation and moving expenses, including standard realtor’s fees
incurred in selling his Minnesota home in an amount “grossed up” to avoid tax
expenses to EXECUTIVE; and

B. WHEREAS, EXECUTIVE has moved to and purchased a new home in California but,
unexpectedly, has been unable to sell his Minnesota home since September 2005,
thus incurring costs associated with maintaining two homes; and

C. WHEREAS, the Company has paid EXECUTIVE all moving expenses otherwise due
under the Agreement except for the realtor’s fees to be incurred in selling his
Minnesota home; and

D. WHEREAS, because the Company desires to retain EXECUTIVE’s services and
alleviate his unanticipated burden of having incurred the costs associated with
maintaining two homes, the COMPANY wishes to pay, and EXECUTIVE wishes to
receive, all of EXECUTIVE’s anticipated moving expenses at this time.

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties, intending to be legally bound, agree
as follows:

1. Final Moving Expense Payment. On or about January 2, 2007, the Company shall
pay EXECUTIVE the amount of $151,084 (the “Final Moving Expense Payment”),
consisting of (a) $90,650, the estimated amount of realtor’s fees EXECUTIVE will
incur in selling his home in Minnesota, and (b) $64,434, the approximate amount
required to “gross up” these fees to allow EXECUTIVE to avoid tax expenses on
the payment. The Parties agree that the Final Moving Expense Payment shall be
made in lieu of, and not in addition to, the payment of realtor’s fees to be
incurred in selling his home in Minnesota that would otherwise be due under the
Agreement. The Parties further agree that, after the Company has made the Final
Moving Expense Payment, no further payments of any kind shall be due EXECUTIVE
under Section 3.4.3 of the Agreement.

 



--------------------------------------------------------------------------------

All other terms and conditions of the Agreement shall remain unchanged and in
effect.

 

THE COMPANY:     EXECUTIVE:

DIGIRAD CORPORATION

a Delaware Corporation

    MARK CASNER By:   /s/ Timothy J. Wollaeger     /s/ Mark Casner   Chairman,
Board of Directors     Chief Executive Officer Date:   December 13, 2006    
Date:   December 13, 2006

 

2